         Case 1:19-cv-03825-JMF-SN Document 176 Filed 02/23/21 Page 1 of 2


                                                                           ATTORNEYS AND COUNSELORS AT LAW

                                                                           One Biscayne Tower
 Jonathan Etra                                                             2 South Biscayne Blvd. | 21st Floor
 T: 305.373.9400                                                           Miami, FL 33131
 Facsimile: 305.373.9443                                                   T: 305.373.9400 F: 305.373.9443
 jonathan.etra@nelsonmullins.com
                                                                           nel sonm ulli ns. com
                                                                           * I n F l o r i d a, kn o wn a s N e l s on   Mu l l i n s B ro ad an d C a s se l




                                                       February 22, 2021

VIA ECF

The Honorable Jesse M. Furman
United States Magistrate Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

          Re: Boyce v. Weber, Case No. 1:19-cv-03825-JMF
              Letter Motion to File Under Seal

Dear Judge Furman:

       Defendants respectfully seek permission from the Court to file portions of Defendants’
Reply in Support of Defendants’ Pretrial Motions and supporting documentation under seal. The
requested sealed information relates to non-party witness, Sam Shahid’s, prior sexual harassment
lawsuit, information which may relate to FRE 412, and information relating to medical care and
treatment. The Court previously ordered such information to be sealed on a temporary basis. See
(Dkt. Nos. 151, 168).

        At Mr. Shahid’s deposition, Plaintiff’s counsel agreed to seal and/or redact certain portions
of Mr. Shahid’s testimony, and that any use of Shahid’s transcript in filings with the Court would
also be sealed or redacted. It is Defendants’ position, as it was at Mr. Shahid’s deposition, that
references to the alleged sexual assault involving Mr. Shahid—which is wholly unrelated to
Plaintiff’s allegations—are highly sensitive, subject to privacy concerns, inadmissible at trial,
decades old, and only intended to shame him.

         In addition to previously agreeing to seal and/or redact portions of Mr. Shahid’s testimony,
Plaintiff recently “expresse[d] no position about whether the Shahid Testimony should be sealed
at this time, . . .” (Dkt. No. 161). Following a meet and confer, Plaintiff’s counsel confirmed that
their position on the Shahid testimony remains unchanged. Additionally, Plaintiff agrees that the
information relating to FRE 412 and any medical care and treatment should be filed under seal
and/or redacted.

        Defendants thus respectfully request that the following materials in their Reply in Support
of the Pretrial Motions be filed under seal and/or with redactions, including any references to:


4828-7448-3165 v.1 058257/01500, 8:48 PM, 02/22/2021
         Case 1:19-cv-03825-JMF-SN Document 176 Filed 02/23/21 Page 2 of 2


The Honorable Jesse M. Furman
February 22, 2021
Page 2


          (1) Mr. Shahid’s prior sexual harassment lawsuit;
          (2) Alleged FRE 412 evidence; and
          (3) Any medical care and treatment.

        Per this Court’s Electronic Filing Rules & Instructions, Counsel for Defendants will file
the subject documents under temporary seal and relate them to this Reply in Support. Counsel for
Defendants will also publicly file said materials with redactions.

      Per this Court’s Local Rules and the governing authority, see e.g., Lugosch v. Pyramid Co.
of Onondaga, 435 F.3d 110 (2d Cir. 2006), Defendants respectfully request this Court permit
Defendants to file their Reply in Support of their Pretrial Motion redacted and with certain
documents under seal.

                                                            Respectfully Submitted,


                                                             /s/ Jonathan Etra
                                                            Jonathan Etra. Esq.
                                                            Co-counsel for Defendants




The motion to seal is GRANTED temporarily. The Court will assess whether to keep the
materials at issue sealed or redacted when deciding the underlying motion. The Clerk of Court is
directed to terminate ECF No. 171. SO ORDERED.




                                                       February 23, 2021




4828-7448-3165 v.1 058257/01500, 8:48 PM, 02/22/2021
